                   1         JANET M. HEROLD
                             Regional Solicitor
                   2         BRUCE L. BROWN
                             Associate Regional Solicitor
                   3         DANIELLE L. JABERG (Cal. Bar. No. 256653)
                             Senior Trial Attorney
                   4         UNITED STATES DEPARTMENT OF LABOR
                             90 7th Street, Suite 3-700
                   5         San Francisco, CA 94103
                             Telephone: (415) 625-50
                   6         Facsimile: (415) 625-7772
                             Attorneys for R. Alexander Acosta, Secretary of Labor
                   7
                             Laura C. McHugh, Esq. (CA Bar No. 180930)
                   8         DUGGAN LAW CORPORATION
                             641 Fulton Ave., Suite 200
                   9         Sacramento, CA 95825
                             Telephone:   916.550.5309
                 10          Facsimile:   916.404.5900
                             laura@duggan-law.com
                 11
                             Attorney for Defendants
                 12          GUITRON ALCAZAR III, INC.,
                             D/B/A EL TAPATIO MEXICAN CUISINE,
                 13          AMPARO ALCAZAR, HECTOR ALCAZAR,
                             and SUSAN BAKER
                 14

                 15                                          UNITED STATES DISTRICT COURT

                 16                                          EASTERN DISTRICT OF CALIFORNIA

                 17
                               R. ALEXANDER ACOSTA, Secretary                 Case No. 2:17-CV-01054-TLN-KJN
                 18            of Labor, United States Department of
                               Labor,                                         CONSENT JUDGMENT AND ORDER
                 19
                                                Plaintiff,
                 20
                                        vs.
                 21
                               GUITRON ALCAZAR III, INC., D/B/A
                 22            EL TAPATIO MEXICAN CUISINE,
                               an Oregon corporation; AMPARO
                 23            ALCAZAR, an individual and managing
                               agent of the Corporate Defendant; and
                 24            HECTOR ALCAZAR, an individual
                               and a managing agent of the Corporate
                 25            Defendant; and SUSAN BAKER, an
                               individual and managing agent of the
                 26            Corporate Defendant,

                 27                             Defendants.

                 28
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                      1.
  SACRAMENTO, CA 95825
       916.550-5309
                   1                         Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department

                   2         of Labor (“Plaintiff” or the “Secretary”), and Defendants GUITRON ALCAZAR III, INC. dba EL

                   3         TAPATIO MEXICAN CUISINE, AMPARO ALCAZAR, HECTOR ALCAZAR and SUSAN

                   4         BAKER have agreed to resolve the matters in controversy in this civil action, and consent to entry of

                   5         this Consent Judgment and Order (“Consent Judgment” or “Judgment”) in accordance herewith.

                   6         I.          STATEMENTS BY THE PARTIES

                   7                 1.      On May 18, 2017, the Secretary filed a Complaint in this Court alleging that

                   8         Defendants violated provisions of Sections 6, 7, 11(c), 15(a)(2) and (5) of the Fair Labor Standards

                   9         Act (“FLSA” or the “Act”), 29 U.S.C. §§ 206, 207, 211(c), 215(a)(2) and (5).

                 10                  2.      On August 1, 2017, Defendants filed an Answer to the Secretary’s Complaint.

                 11                  3.       Defendants agree herein to resolve all allegations of the Secretary’s Complaint.

                 12                  4.      Defendants admit that this Court has jurisdiction over the parties and subject matter

                 13          of this civil action and that venue lies in the United States District Court for the Eastern District

                 14          Court of California.

                 15                 5.       Defendants and the Secretary agree to the entry of this Consent Judgment without

                 16          contest.

                 17                  6.      Defendants acknowledge that Defendants and all individuals and entities acting on

                 18          their behalf or at their direction have notice of, and understand, the provisions of this Consent

                 19          Judgment.

                 20                  7.      Defendants admit that they have been or have operated a unified restaurant business

                 21          operation under common control in California, and that, as such, Defendants are or have operated an

                 22          “enterprise” within the meaning of FLSA Section 3(r), 29 U.S.C. § 203(r).

                 23                  8.      Defendants AMPARO ALCAZAR, HECTOR ALCAZAR and SUSAN BAKER

                 24           admit that they have functioned as individual employers by acting directly or indirectly in the

                 25           interest of Defendant GUITRON ALCAZAR III, INC. dba EL TAPATIO MEXICAN CUISINE in

                 26           relation to its employees within the meaning of FLSA Section 3(d), 29 U.S.C. § 203(d).

                 27                  9.      Defendants admit that this enterprise is engaged in commerce or in the production of

                 28           goods for commerce within the meaning of Section 3(s)(1)(A) of the FLSA, 29 U.S.C.
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                           2.
  SACRAMENTO, CA 95825
       916.550-5309
                   1          § 203(s)(1)(A).

                   2          II.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

                   3                 10.     On May 18, 2017, the Secretary filed a Complaint in this Court alleging that

                   4          Defendants violated provisions of Sections 6, 7, 11(c),15(a)(2) and (5) of the FLSA, 29 U.S.C. §§

                   5          206, 207, 211(c), 215(a)(2) and (5).

                   6                 11.     On August 1, 2017, Defendants filed an Answer to the Secretary’s Complaint.

                   7                 12.     Defendants hereby withdraw their defenses to the Secretary’s Complaint.

                   8                 13.     This Court has jurisdiction over the parties and subject matter of this civil action and

                   9         that venue lies in the United States District Court for the Eastern District Court of California.

                 10                  14.     Defendants and the Secretary have agreed to the entry of this Consent Judgment

                 11          without contest and to resolve the Secretary’s claims.

                 12                  15.     Defendants and all individuals and entities acting on their behalf or at their direction

                 13          have notice of, and understand, the provisions of this Consent Judgment.

                 14                  16.     Defendants have operated a unified restaurant business operation under common

                 15          control in California, and that, as such, Defendants are or have operated an “enterprise” within the

                 16          meaning of FLSA Section 3(r), 29 U.S.C. § 203(r).

                 17                  17.     This enterprise is engaged in commerce or in the production of goods for commerce

                 18          within the meaning of Section 3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A).

                 19                  18.     Defendants AMPARO ALCAZAR, HECTOR ALCAZAR and SUSAN BAKER

                 20          have functioned as individual employers by acting directly or indirectly in the interest of Defendant

                 21          GUITRON ALCAZAR III, INC. dba EL TAPATIO MEXICAN CUISINE in relation to its

                 22          employees within the meaning of FLSA Section 3(d), 29 U.S.C. § 203(d).

                 23          III.          JUDGMENT

                 24                  Therefore, upon the agreement of the parties to this action,

                 25                  A. Injunctive Relief

                 26                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to Section 17

                 27          of the FLSA, Defendants GUITRON ALCAZAR III, INC. dba EL TAPATIO MEXICAN

                 28          CUISINE, AMPARO ALCAZAR, HECTOR ALCAZAR and SUSAN BAKER, their officers,
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                          3.
  SACRAMENTO, CA 95825
       916.550-5309
                   1         agents, servants, employees, successor companies, parties in interest, and all persons and entities

                   2         acting at their direction or in concert or participation with them, are permanently enjoined and

                   3         restrained from violating the provisions of the FLSA, including through any of the following

                   4         manners:

                   5                 19.     Defendants shall not, contrary to Sections 6 and 15(a)(2) of the FLSA, pay any of

                   6         their employees who in any workweek are engaged in commerce or in the production of goods for

                   7         commerce or who are employed in an enterprise engaged in commerce within the meaning of the

                   8         FLSA, wages at a rate less than the applicable minimum wage.

                   9                 20.     Defendants shall not, contrary to Sections 7 and 15(a)(2) of the FLSA, pay any of

                 10           their employees who in any workweek are engaged in commerce or in the production of goods for

                 11           commerce or who are employed in an enterprise engaged in commerce within the meaning of the

                 12           FLSA, less than one and a half times the particular employee’s regular hourly rate for hours in

                 13           excess of 40 hours in a workweek.

                 14                  21.     Defendants shall not, contrary to Sections 11(c) and 15(a)(5) of the FLSA, fail to

                 15           make, keep, and preserve accurate records of their employees and of the wages, hours and other

                 16           conditions and practices of employment maintained by them, as prescribed by the regulations

                 17           issued, and from time to time amended, pursuant to Section 11(c) of the FLSA and found in 29

                 18           C.F.R. Part 516, including for employee, the accurate number of hours worked each day, including

                 19           accurate break times, and each workweek, the employee’s regular hourly rate of pay, total daily or

                 20           weekly earnings, overtime rate of pay, total premium pay for overtime hours and identification of

                 21           each deduction made from the employees’ earnings along with a description of the basis/reason and

                 22           method of calculation of the deduction.

                 23                  22.     Defendants shall not request, solicit, suggest, or coerce, directly, or indirectly, any

                 24           employee to return or to offer to return to the Defendants or to someone else for the Defendants,

                 25           any money in the form of cash, check, or any other form, for wages previously due or to become

                 26           due in the future to said employee under the provisions of this judgment, or the FLSA.

                 27                  23.     Defendants GUITRON ALCAZAR III, INC. dba EL TAPATIO MEXICAN

                 28            CUISINE, AMPARO ALCAZAR, HECTOR ALCAZAR and SUSAN BAKER, jointly and
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                           4.
  SACRAMENTO, CA 95825
       916.550-5309
                   1           severally, shall not withhold payment of $9,930.84, which constitutes back wages owed to their

                   2           employees.

                   3                 B. Monetary Provisions

                   4                 PURSUANT TO THE PARTIES’ AGREEMENT, JUDGMENT IS HEREBY

                   5         ENTERED, pursuant to Section 16(c) and (e) of the FLSA, 29 U.S.C. § 216(c) and (e), in favor of

                   6         the Secretary as a judgment owed to the United States of America and against Defendants

                   7         GUITRON ALCAZAR III, INC. dba EL TAPATIO MEXICAN CUISINE, AMPARO ALCAZAR,

                   8         HECTOR ALCAZAR and SUSAN BAKER, jointly and severally, in the amount of $23,161.68,

                   9         which consists of $9,930.84 owed to its employees as unpaid wages, $9,930.84 owed to its

                 10          employees in liquidated damages, and $3,300 owed to the Secretary in civil money penalties.

                 11                  24.      Defendants desire to satisfy their $23,161.68 monetary obligation provided above

                 12          under a payment plan. That payment plan is as follows, with further particularity identified on

                 13          Exhibit A to this Consent Judgment and Defendants agree to follow such terms on Exhibit A:

                 14                           a.      On or before January 28, 2019, Defendants shall deliver to the Secretary a

                 15                        payment in the amount of $7,944.67 of the amount Defendants owe under this Consent

                 16                        Judgment. This amount shall be applied toward the amount due under this Consent

                 17                        Judgment. The payment shall be delivered to Wage and Hour Division, United States

                 18                        Department of Labor, Attn: District Director Cesar S, Avila, 2800 Cottage Way, Room

                 19                        W-1836, Sacramento, CA 95825-1886 via certified or cashier’s checks, in accordance

                 20                        with Exhibit A.

                 21                           b.      Thereafter, on or before the twenty-fifth of each successive month through

                 22                        and including November 25, 2019, Defendants shall pay $1,083.36 toward the amount

                 23                        due under this Consent Judgment. The payments shall be delivered to Wage and Hour

                 24                        Division, United States Department of Labor, Attn: District Director Cesar S, Avila, 2800

                 25                        Cottage Way, Room W-1836, Sacramento, CA 95825-1886 via certified or cashier’s

                 26                        checks, in accordance with Exhibit A.

                 27                           c.      On or before December 25, 2019, Defendants shall pay $1,083.41 toward the

                 28                        amount due under this Consent Judgment. This shall be the final backwage/liquidated
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                            5.
  SACRAMENTO, CA 95825
       916.550-5309
                   1                       damage payment due under the terms of this Consent Judgment. The payment shall be

                   2                       delivered to Wage and Hour Division, United States Department of Labor, Attn: District

                   3                       Director Cesar S, Avila, 2800 Cottage Way, Room W-1836, Sacramento, CA 95825-

                   4                       1886 via certified or cashier’s checks, in accordance with Exhibit A.

                   5                          d.      Upon receipt of the checks detailed in Paragraphs 24.a-24.c above, the

                   6                       Secretary shall distribute payments to the persons named on Exhibit A, or to their estates

                   7                       if necessary, in his sole discretion, and any money not so paid within a period of three (3)

                   8                       years from the date of its receipt, because of an inability to locate the proper persons or

                   9                       because of their refusal to accept it, shall be deposited in the Treasury of the United

                 10                        States, as miscellaneous receipts, pursuant to 29 U.S.C. § 216(c).

                 11                           e.      On or before January 25, 2020, Defendants shall deliver to the Wage and

                 12                        Hour Division, United States Department of Labor, Attn: District Director Cesar S, Avila,

                 13                        2800 Cottage Way, Room W-1836, Sacramento, CA 95825-1886 a certified or cashier’s

                 14                        check for civil money penalties in the amount of $3,300.00. The check shall have “El

                 15                        Tapatio Mexican Cuisine - CMPs” written on it, payable to the order of the “Wage and

                 16                        Hour Div., Labor.”

                 17                  25.      In the event of default in timely making the payments identified herein, the Secretary

                 18          may move this Court for enforcement of this Judgment. Further, in the event of default, Post-

                 19          judgment interest shall accrue on the monetary portion of this Consent Judgment that remains due in

                 20          accordance with 28 U.S.C. § 1961. Interest shall continue to accrue until such time as all monetary

                 21          portions due under this Consent Judgment are fully satisfied.

                 22                  C. Miscellaneous Provisions

                 23                  26.      Within thirty (30) calendar days of the date of entry of this Consent Judgment,

                 24          Defendants shall provide each of their employees with a copy of the “Notice of Rights,” attached as

                 25          Exhibit B, which summarizes the terms of this Consent Judgment and provides guidance from the

                 26          U.S. Department of Labor regarding the rights of employees, including protection from retaliation,

                 27          under the FLSA. Thereafter, Defendants shall provide a copy of Exhibit B to all newly-hired

                 28          employees before or by the dates said employee begins performing work for Defendants.
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                            6.
  SACRAMENTO, CA 95825
       916.550-5309
                   1                 27.     Within fourteen (14) calendar days of the date that the last Defendant signs this

                   2         Consent Judgment, Defendants shall post U.S. Department of Labor-approved posters regarding the

                   3         minimum wage and overtime provisions of the FLSA, in prominent locations at all of their current

                   4         and future facilities. Copies of said posters are available for download at

                   5         https://www.dol.gov/whd/regs/compliance/posters/flsa.htm.

                   6                 28.     Within six (6) months of the date that the last Defendant signs this Consent Judgment,

                   7         Defendants shall permit the Wage and Hour Division, United States Department of Labor to provide

                   8         training for all employees, including Defendants and Defendants’ managers. Any such training shall

                   9         be compensable time for which Defendants’ employees and managers shall receive pay. Defendants

                 10          shall employ best efforts to ensure all identified persons attend training sessions. The Wage and

                 11          Hour Division, United States Department of Labor may provide the training in the form of two

                 12          bilingual training sessions, one for Defendants’ employees and one for Defendants and its managers,

                 13          and each training session may last for up to two hours. Topics to be covered by any such training

                 14          may include, but are not limited to: minimum wage, overtime, the definition of hours worked, breaks

                 15          and recordkeeping provisions of the FLSA. Any training shall not be recorded by any means and

                 16          Defendants’ shall work cooperatively with the Secretary’s counsel in scheduling any training

                 17          sessions. Defendants shall keep records of all those who identified the training pursuant to this

                 18          paragraph.

                 19                  29.     Defendants agree to obtain two audits to determine whether they are complying with

                 20           the FLSA and the regulations issued thereunder. Specifically, within six (6) months of the date that

                 21           the last Defendant signs this Consent Judgment, Defendants shall obtain an audit of their

                 22           compliance with the FLSA and regulations issued thereunder, to be conducted by an independent

                 23           third-party monitor, who shall be hired at Defendants’ expense. Within twelve (12) months of the

                 24           date the last Defendant signs this Consent Judgment, Defendants shall obtain their second audit of

                 25           their compliance with the FLSA and regulations thereunder, to be conducted by a third-party

                 26           monitor, who shall be hired at Defendants’ expense. For both audits, the independent third-party

                 27           monitor will prepare written reports that summarize the steps taken to complete the audit and the

                 28           findings of the audit concerning Defendants’ compliance with the FLSA. Defendants shall provide
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                         7.
  SACRAMENTO, CA 95825
       916.550-5309
                   1          copies of the written reports to the Wage and Hour Division, United States Department of Labor,

                   2          Attn: District Director Cesar S, Avila, 2800 Cottage Way, Room W-1836, Sacramento, CA 95825-

                   3          1886.

                   4                  30.      Defendants shall cooperate in full with the third-party monitor, including providing

                   5          the independent third-party monitor access to Defendants’ facilities, employees, and payroll and

                   6          time records.

                   7                           a.      If the independent third-party monitor finds violations of the FLSA, or

                   8                        regulations issued thereunder, that result in back wages due, Defendants shall pay the

                   9                        wages as promptly as possible, but no later than thirty (30) days thereafter.

                 10                            b.      If the independent third-party monitor directs changes in Defendants’ policies

                 11                         or procedures, or directs Defendants to take action to comply with the FLSA or

                 12                         regulations issued thereunder, Defendants shall do so.

                 13                            c.      The independent third-party monitor shall investigate incidents or allegations

                 14                         or complaints of retaliation and may report them to Defendants. If not resolved in a

                 15                         satisfactory manner, the monitor shall report any such incidents, allegations or complaints

                 16                         to the Wage and Hour Division, United States Department of Labor, Attn: District

                 17                         Director Cesar S, Avila, 2800 Cottage Way, Room W-1836, Sacramento CA 95825-1886

                 18                            d.      The independent third-party monitor shall have the duty to conduct off-site

                 19                         interviews with Defendants’ employees; such interviews and other communications

                 20                         between employees and the third-party monitor may, at the option of the employee, be

                 21                         kept confidential, except as to authorized representatives of the United States Department

                 22                         of Labor. Copies of all notes and interviews conducted by the monitor may be turned

                 23                         over to Wage and Hour, if requested by Wage and Hour.

                 24                            e.      Discrimination or retaliation by Defendants against any employee for

                 25                         cooperating with the third-party monitor is prohibited to the full extent of the law, as

                 26                         provided in 29 U.S.C. § 215(a)(3).

                 27

                 28
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                             8.
  SACRAMENTO, CA 95825
       916.550-5309
                   1                 31.     The resolution of this proceeding with the filing of this Consent Judgment shall not

                   2         act as, or be asserted as, a bar to back wage recovery by any employee not named on the Exhibit A

                   3         for any period not specified therein.

                   4                 32.     Each party shall bear all fees and other expenses (including court costs and attorney’s

                   5         fees) incurred by the party in connection with any stage of this proceeding.

                   6                 IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this action for the

                   7         purposes of enforcing compliance with the terms of this Consent Judgment for five years.

                   8

                   9                 IT IS SO ORDERED.

                 10
                              Dated: February 4, 2019
                 11

                 12
                                                                          Troy L. Nunley
                 13                                                       United States District Judge
                 14
                                                                           PRESENTED BY:
                 15

                 16                                                        KATE S. O’SCANNLAIN
                                                                           Solicitor of Labor
                 17
                                                                           JANET M. HEROLD
                 18                                                        Regional Solicitor
                 19                                                        BRUCE L. BROWN
                 20                                                        Associate Regional Solicitor

                 21
                                                                           /s/
                 22           Date: __________, 2019
                                                                           DANIELLE L. JABERG
                 23
                                                                           Senior Trial Attorney
                 24                                                        Attorneys for the Secretary of Labor

                 25                                                        /s/
                              Date: __________, 2019
                 26                                                        LAURA C. McHUGH
                                                                           Attorney for Defendants
                 27

                 28
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER                          9.
  SACRAMENTO, CA 95825
       916.550-5309
                   1

                   2                                      /s/
                              Date: __________, 2019      GUITRON ALCAZAR III, INC. dba EL TAPATIO
                   3
                                                          MEXICAN CUISINE
                   4                                      By: AMPARO ALCAZAR

                   5

                   6          Date: __________, 2019      /s/
                   7                                      AMPARO ALCAZAR, Individually

                   8

                   9
                              Date: __________, 2019      /s/
                 10                                       HECTOR ALCAZAR, Individually
                 11

                 12
                              Date: __________, 2019      /s/
                 13                                       SUSAN BAKER, individually
                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200
                             CONSENT JUDGMENT AND ORDER      10.
  SACRAMENTO, CA 95825
       916.550-5309
                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200   CERTIFICATE OF SERVICE
  SACRAMENTO, CA 95825
       916.550-5309
